Citation Nr: 0335501	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.   


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for PTSD.  The RO has denied this claim on 
the basis of the absence of any verifiable in-service 
stressor to support the current diagnosis of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [specifically, a diagnosis conforming to DSM-IV]; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2003).

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In the most recent VA examination in September 2001, the 
examiner diagnosed chronic PTSD and provided an opinion that 
even though the veteran was not directly involved in much 
combat, the veteran was exposed to some milder form of combat 
in which he had to use his weapons.  The examiner stated that 
mainly the veteran's exposure to traumatic events was when he 
saw badly mangled bodies while working in a hospital setting, 
and while unloading dead bodies and injured soldiers from 
helicopters.  The examiner associated the veteran's PTSD in 
general to the veteran's direct contact with gruesome events 
of the day on a daily basis. 

As indicated above, the RO has denied the veteran's claim on 
the basis that the veteran's reported inservice stressors 
were unverified, and that there was no evidence showing that 
the veteran was assigned to the 149th Evac Hospital as 
reported by the veteran.  The RO also stated that medical 
treatment reports were requested from Dr. J. S., but a 
response to that request indicated that there were no 
treatment reports for the veteran.  

In a December 2002 statement, the veteran reported that he 
had not received treatment from that physician, but rather 
the name of the treating physician was Dr. P. S, and he 
reported that he received all treatment at the VA Medical 
Center at Mountain Home, Tennessee by their doctors.  The 
veteran also clarified that he was with the 67th Evacuation 
Hospital, not the 149th Evacuation Hospital.  A review of the 
service medical records shows that a Clinical Record Cover 
Sheet shows that he was hospitalized at 67th Evacuation 
Hospital for two days beginning on September17, 1971.  Under 
Ward it was reported quarters.

His personnel records indicate that while stationed in 
Vietnam, he was assigned to HHD, 43rd Signal Battalion. 
USARPAC-Vietnam from October 1970 to  April 1971 with his 
principal duty as a supply specialist; assigned to the 146th  
Signal Company USARPAC-Vietnam (UNITConsol) from April 1971 
to May 1971 with his principal duty as a supply specialist; 
assigned to the 146th  Signal Company attached to the 194th MP 
Company in May 1971 with his principal duty as security 
guard; and assigned to the 146th  Signal Company USARPAC-RVN 
from May 1971 to October 1971 with his principal duty as a 
supply specialist.  

A letter received in April 2003 from the Tennessee Department 
of Veterans Affairs noted that the veteran reported he was 
attached to the 194th MP Company in Pleiku, Vietnam.  While 
at that firebase his location was subject to small arms fire, 
mortar fire and rocket attacks.  He was living at the 67th 
Evacuation Hospital where he assisted with wounded in action 
and killed in action.

The veteran has recently provided specific information 
including dates and locations associated with claimed 
stressors.  It is the Board's opinion that an attempt should 
be made to confirm the stressors that the veteran has 
provided and which are described in the order below.  

In the October 2002 statement of the case, the veteran was 
notified of the VCAA.  In this connection, the Board notes 
that a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003),  the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  
  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
treatment for PTSD since discharge from 
active duty to the present which have not 
been previously submitted.  The RO should 
request all treatment records indicated, 
including from the VA Medical Center in 
Mountain Home, Tennessee, covering the 
period from July 2002 to the present.

3.  The RO should inform the veteran that 
he has the opportunity to furnish any 
additional details of information 
concerning his stressors to assist in 
verification.  This information should 
include the approximate month and year, 
location, and units to which he was 
assigned, and names of injured or killed, 
and any other information available and 
helpful in verification.  As indicated in 
a statement received in August 2003, the 
veteran's stressors derive from the 
following incidents, which included 
incidents while living at the 67th 
Evacuation Hospital where he assisted 
with wounded in action and killed in 
action, and while attached to the 194th 
MP Company in Pleiku, Vietnam:

a.  January 19, 1971 - U.S. heavy bombing 
strikes against the North Vietnamese Army 
(NVA) around Pleiku.

b.  March 15, 1971 - a lot of mortar 
attacks around Pleiku and the Hospital.

c.  June or July 1971 - attacks on 
perimeter at the Hospital and the Air 
Base, and also Camp Holloway.

d.  October 1971 - three days before the 
veteran left Vietnam, they had heavy 
attacks on their perimeter and he had no 
weapons for defense.

e)  Whether members of the 146th  Signal 
Company or 194th MP Company to which he 
was attached in May 1971 were quartered 
at the 67th Evacuation Hospital from May 
to October in May 1971.

The RO should inform the veteran that he 
may submit any additional information 
concerning the claimed inservice 
stressors, to include lay statements of 
individuals who can corroborate the 
stressor(s).

4.  The RO should request the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) to verify the 
claimed stressors.  

5.  The RO is requested to make a 
determination as to whether the veteran 
was engaged in combat.

6.  If a stressor is verified a VA 
examination should be performed by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
post-traumatic stress disorder.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

7.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the benefit 
sought is not granted the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




